Pardee, J.
The jurisdiction of this court must appear of record, and be derived from congressional enactments. There is no statute conferring jurisdiction in a matter or controversy of the kind now before me. Under title. 26, Rev. St., relating to the elective franchise, the circuit court is given jurisdiction in certain elections to appoint supervisors to scrutinize the election. Under the title of “Grimes” the circuit court is given jurisdiction to try criminal violations of the laws of the United States relating to the elections of members of congress. Further than as given by these two titles, the circuit court has no jurisdiction in the matter of elections.
A plausible argument in favor of the jurisdiction might perhaps be made if congress had adopted the state statutes in relation to elections, and then a controversy involving over $500 as to private rights •appeared, arising under the state law, and inferentially under the laws of the United States. In such a case the act of March 3, 1875, giving original jurisdiction to the circuit courts of the United States of all suits of a civil nature at common law or in equity where the matter in dispute exceeds the sum or value of $500, and arising under the constitution or laws of the United States, etc., might, perhaps, be successfully invoked. But we have no such ease here; for it nowhere appears that congress has adopted the election and registration laws of any state, and in the present case no sum or value is suggested.
It is clear that the court is without jurisdiction, and the petition for relief is therefore refused and dismissed.